Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/1/21 has been entered and made of record. Claims 2-3 and 8-10 are amended. Claims 15-19 are new. Claims 1-19 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Objection
Claim 1 cites “In a server computer, a method of reconstructing a building, said method comprising…downloading said compiled script code to a client computer”. For a server, the destination of a downloading process is only the server.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 and 19 cite “wherein no 3-D textured mesh data of said building is provided from said server computer to said client computer”. There is no description in the specification to support this limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 2013/0321392, hereinafter Merwe) in view of Furuta et al. (EP 1170699).
As to Claim 1, Merwe teaches in a server computer, a method of reconstructing a building, said method comprising: 
inputting a two-dimensional (2-D) aerial image that includes an image of a building (Merwe discloses “a roof analysis tool operating on a server to produce a map view for a map region” in [0020]; “the roof analysis tool may receive two-dimensional footprint data and three-dimensional coordinates for different points on a roof corresponding to a footprint specified within the footprint data” in [0028]; “one input data set may be two-dimensional footprint data (as in) FIG. 6B” in [0029); “two-dimensional map image data (e.g., aerial view of roads utilizing satellite imagery)” in [0147]); 
producing a shape file based upon said 2-D aerial image, said shape file including a footprint of said building (Merwe discloses “where the parameter set is derived from mapping data for a map region, and where the parameter set describes the roofs for the buildings within the map region… The mapping data may include coordinates for a footprint of a building for which a roof type may be determined, and the mapping data may also include coordinates for points in three-dimensional Cartesian space corresponding to the roof of the building” in [0019]; “where the roof shapes are representative of the roof shapes of the actual buildings described by the mapping data for the map region” in [0023]; see also “roof analysis tool” in [0027-0028]); 
compiling a script program into compiled script code, said compiled script code arranged to generate a three-dimensional (3-D) textured mesh of a building type that reconstructs said building when executed; downloading said compiled script code to a client computer (Merwe discloses “The data from the server may be a parameter set describing each of the planes of a roof on each building in the map region, or the parameter set may simply identify roof types for each building and the mobile device may use the roof types as the basis for rendering roofs for the buildings in the map view. Further, in some cases, the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]; “for the server to provide a mobile device with a compact representation of a roof type… The compact representation, or compact parameters are compact because the roof type representation does not include raster data, but rather the roof type is represented with data which serves as the basis for the mobile device to interpret and render a roof based on the data. In some cases, the compact representation may be a parameter set including an archetypal roof type classification along with an identification for a building within a map region for which the archetypal roof classification corresponds. In other cases, the compact representation may be a parameter set including coordinate data for a plane or planes in a roof along with an identification for a building within a map region for which the roof plane coordinate data corresponds” in [0026]. Here, Merwe’s parameter set refers to program instruction so that the client can interpret and render a 3D model. Furuta further gives an example for this well-known technology. Furuta discloses “To explain Fig. 1(b), first, the server sends to the client two images (symbol H) and a Java-based image processing program (symbol I). The client starts the received program, processes the two images, and generates a three-dimensional model (symbol J). Once the viewpoint is set (symbol K), a three-dimensional image is generated based on the viewpoint (symbol L) and viewpoint information is sent to the server (symbol M)” in [0018], see also Fig 1B below:

    PNG
    media_image1.png
    503
    623
    media_image1.png
    Greyscale
); and 
in response to a request from a software application on said client computer, downloading said shape file to said client computer, whereby said compiled script code executes on said client computer and generates said 3-D textured mesh of said building type using said building footprint of said shape file (Merwe discloses “When a mobile device or other device requests information for describing a roof or roof type for a given map region or footprint coordinate, the pre-calculated and stored parameters sets are indexed and a parameter set corresponding to the map region or footprint coordinates may be returned” in [0020]; “the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003]; “A client device may also request map service rendering information, such as map textures or stylesheets” in [0154]; see also [0195-0199]. Furuta also discloses a server produces a shape file by a 3D shape recognition unit and sends image process code with the updated viewpoint data and shape to client for rendering a new 3D model on the client in [0021-0022].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe with the teaching of Furuta so that the server need not send a three-dimensional image to the client and carry out 3D display using significantly less data (Furuta, [0019]).

As to Claim 2, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said shape file includes land classification data pertaining to a region of said building, said method further comprising:
said executing compiled script code also using said land classification data in order to generate said 3-D textured mesh (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes…the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof…the compact representation may be a parameter set including an archetypal roof type classification along with an identification for a building within a map region for which the archetypal roof classification corresponds” in [0026]. Furuta further discloses “a three-dimensional shape recognition unit 5 recognizes the three-dimensional shape of the target object based on the sought corresponding points” in [0021], see also [0075-0078]).

As to Claim 4, Merwe in view of Furuta teaches a method as recited in claim 1 further comprising:
downloading said compiled script code from said server computer in real time in response to a request from said software application (Merwe discloses “When a mobile device or other device requests information for describing a roof or roof type for a given map region or footprint coordinate, the pre-calculated and stored parameters sets are indexed and a parameter set corresponding to the map region or footprint coordinates may be returned” in [0020]; “A client device may also request map service rendering information, such as map textures or stylesheets” in [0154], see also [0195-0199]; update the map image data in real-time in [0159, 0180]).

As to Claim 5, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said script program describes how to reconstruct buildings having said building type
(Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type… The compact representation, or compact parameters are compact because the roof type representation does not include raster data, but rather the roof type is represented with data which serves as the basis for the mobile device to interpret and render a roof based on the data. In some cases, the compact representation may be a parameter set including an archetypal roof type classification along with an identification for a building within a map region for which the archetypal roof classification corresponds. In other cases, the compact representation may be a parameter set including coordinate data for a plane or planes in a roof along with an identification for a building within a map region for which the roof plane coordinate data corresponds” in [0026]).

As to Claim 7, Merwe in view of Furuta teaches a method as recited in claim 1, whereby a rendering engine displays on said client computer a two-dimensional (2-D) representation of said building using said 3-D textured mesh (Merwe discloses “the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003], see also [0029, 0237]; “A client device may render a map in two-dimensional or three-dimensional views” in [0157]; “This map may be presented as a two-dimensional map or a three-dimensional map… the mobile device may toggle between two-dimensional map or three-dimensional map views” in [0172]; “the map tool may generate a three-dimensional model… two-dimensional maps specifying locations and boundaries of various structures may be available to define the footprint of a given object or structure in a map area. In this example, three-dimensional mesh data corresponding to the map area may also be available” in [0219].)

Claim 8 recites similar limitations as claim 1 but in a system form, except for classifier (Merwe, [0026, 0038, 0202]) and rendering engine (Merwe, [0003, 0157, 0172, 0219]). Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.

Claim 11 is rejected based upon similar rationale as Claim 4.
Claim 12 is rejected based upon similar rationale as Claim 5.

As to Claim 15, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said method occurs on said server computer and on said client computer, said method further comprising:
executing said compiled script code on said client computer and generating said 3-D textured mesh of said building type using said building footprint of said shape file (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes…the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof…the compact representation may be a parameter set including an archetypal roof type classification along with an identification for a building within a map region for which the archetypal roof classification corresponds” in [0026]. Furuta further discloses “a three-dimensional shape recognition unit 5 recognizes the three-dimensional shape of the target object based on the sought corresponding points” in [0021], see also [0075-0078]).

As to Claim 18, Merwe in view of Furuta teaches a method as recited in claim 1 wherein no 3-D textured mesh data of said building is provided from said server computer to said client computer (Merwe discloses “in some cases, the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003].)

Claim 19 is rejected based upon similar rationale as Claim 18.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merwe in view of Furuta and Gillo et al. (US 2011/0269540).
As to Claim 6, Merwe in view of Furuta teaches a method as recited in claim 1. The combination of Gillo further teaches wherein said compiled script code is further arranged to generate said 3-D textured mesh of said building using a level of detail that depends upon a distance from a location of an avatar to said building in said software application (Merwe discloses “a client device may detect the motion or velocity of a virtual camera, which if exceeding certain threshold values, lower-detail image data will be loaded and rendered of certain areas” in [0161]. Gillo further discloses “the level of detail showninFIG.13a is used when the avatar is within a predetermined distance of the trophy within the trophy room 1060. When the processor 100 determines that the avatar is further away from the trophy than the predetermined distance, the trophy need not be rendered in as much detail as that shown in FIG. 13a and instead the level of detail shown in FIG. 13b which uses fewer polygons to render the image is used” in [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Gillo so as to use lower level of detail to render object when a user is far away from the object, and to reduce the amount of data that needs to be transferred (Gillo, [0168]).

Claim 13 is rejected based upon similar rationale as Claim 6.

Claims 3, 10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merwe in view of Furuta and Rietman (US 2013/0095927).
As to Claim 3, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said request from said software application on said client computer is for said shape file including said footprint of said building in view of an avatar in said software application, said method further comprising:
performing said downloading of said shape file in real time (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes… the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof” in [0026]; “A client device may display map image data that reflects the current location of the client device and update the map image data in real-time” in [0159]; “the mobile device may be configured to perform route correction based on real-time data, such as updates in map information” in [0180]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]. Furuta further discloses the server performs viewpoint tracking and analysis in Fig 1B. Here, the viewpoint can be one of an avatar. For example, Rietman discloses an interactive modeling from an avatar in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rietman so as to use avatar as a graphic representation of a user to interact with the rendered 3D environment (Rietman, [0015].)

Claim 10 is rejected based upon similar rationale as Claim 3.

As to Claim 14, Merwe in view of Furuta teaches a system as recited in claim 8. The combination of Rietman further teaches wherein said 2-D representation of said building is as seen from a location of an avatar in said software application (Rietman discloses “An interactive modeling and guided design system capable of receiving the design and/or parameters of a location and reproducing a modeled environment based upon the information. A location is a building, an event, a pedestrian location, or other similar settings where people can go. Based upon the information, the modeled environment is active in that one or more users, through the representational use of an instance avatar, are able to interact, experience and impact the modeled environment” in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rietman so as to use avatar as a graphic representation of a user to interact with the rendered 3D environment (Rietman, [0015].)

As to Claim 16, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said request from said software application on said client computer is for a shape file including said footprint of said building in view of an avatar in said software application, said method further comprising:
 displaying using a rendering engine on said client computer a two-dimensional (2-D) representation of said building using said 3-D textured mesh, wherein said 2-D representation of said building is as seen from a location of said avatar in said software application (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes… the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof” in [0026]; “A client device may display map image data that reflects the current location of the client device and update the map image data in real-time” in [0159]; “the mobile device may be configured to perform route correction based on real-time data, such as updates in map information” in [0180]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]. Furuta further discloses the server performs viewpoint tracking and analysis in Fig 1B. Here, the viewpoint can be one of an avatar. For example, Rietman discloses “An interactive modeling and guided design system capable of receiving the design and/or parameters of a location and reproducing a modeled environment based upon the information. A location is a building, an event, a pedestrian location, or other similar settings where people can go. Based upon the information, the modeled environment is active in that one or more users, through the representational use of an instance avatar, are able to interact, experience and impact the modeled environment” in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rietman so as to use avatar as a graphic representation of a user to interact with the rendered 3D environment (Rietman, [0015].)

Claim 17 is rejected based upon similar rationale as Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612